          Case 1:19-cr-00254-ALC Document 47 Filed 01/07/20 Page 1 of 1
                                          U.S. Department of Justice

              fVlEMO ENDORSED                         United States Attorney
                                                      Southern District ofNew York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew's Plaza
                                                      New York, New York 10007




                                                      January 6, 2020


BYECF                                                               USDCSDNY
The Honorable Andrew L. Carter, Jr.                                 DOCUMENT
United States District Court Judge                                  ELECTRONICALLY FILED
                                                                    DOC#: _ _ _ _ _ _ __
Southern District of New York
                                                                    DATEFILED: /-7-2.0
40 Foley Square
New York, New York 10007

       Re:     United States v. Reginald Fowler, S119 Cr. 254 (ALC)

Dear Judge Carter:

        Due to scheduling conflicts, the parties respectfully request that the change of plea
proceeding previously scheduled for January 10, 2020 be re-set to a time convenient for the Court
the morning of January 17, 2020. In addition, the Government respectfully requests that the Court
exclude time under the Speedy Trial Act through Friday, January 17, 2020 or another date set by
the Court for the change of plea, in the interests of justice. Counsel for the defendant do not object
to the exclusion of time.



                                                      Respectfully submitted,

                                                       GEOFFREY S. BERMAN




                                                       Assistant United States Attorneys
                                                       Southern District of New York
                                                       (212) 637-2276 I 6522 I 2504

cc:     Defense counsel of record (by ECF)
